DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 3-7, 9-16 and 18 in the reply filed on 11/09/2020 is acknowledged.  The traversal is on the ground(s) that 1) Applicant has argued that the restriction requirement failed to take into account that if the present claims directed to the ceramic color are found to be allowable, then any Group I method of making or using the Group II ceramic color is also allowable (Remarks filed on 11/9/2020, page 9), 2) Applicant has argued that the analysis in the Office Action disregards the actual relationship of the group of claims, in which the process of making cannot product a different color ceramic and the process of using cannot use a different color ceramic from that of the claims of Group II; claims 1 and 19 depends from claim 1, and claims 15-16 and 18 are related as combination to subcombination, with combination, i.e. glazed article, requiring all the elements of the subcombination (Remarks, filed on 11/9/2020, page 10), and thus restriction is improper based on MPEP 806.05(b), 3) Moreover, Applicant has argued that according to MPEP 806.05(c), when the subcombination is essential to the combination, restriction should be required (Remarks, filed on 11/9/2020, page 10).  This is not found persuasive because 1) in terms of rejoinder between product and process claims, in which the process claims contain all the allowable subject matter, the Examiner always considers such rejoinder at the time of allowance, 2) the relationship described in the restriction requirement is .
The requirement is still deemed proper and is therefore made FINAL.

It should be noted that although Applicant, in their response filed on 11/09/2020 (see Remarks, top of page 9), have grouped claims 3 to 18 together; however, due to the fact that claim 17 is a process claim and thus drawn to a non-elected group and the fact that claim 8 is a cancelled claim, Applicant’s response to election is interpreted to mean that Group II are claims 3-7, 9-16 and 18, which are elected with traverse.

Information Disclosure Statement

The following foreign patent documents were crossed out because they fail to comply with 37 CFR 1.98(a)(3)(i) because no concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each of said references in the English language has been provided: JP 2010/009958, CN 1560157, and CN 105820599. Despite the fact that comments were made that machine translations of said documents have been provided, the Examiner was unable to identify such machine translations.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it is not clear as to which axis reflects the time and which one reflects the temperature. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
Claims 15, 16, and 18 contain the recitation of “the improvement wherein the ceramic color is one according to claim 12”; it should be noted that the language prior to this recitation, in each claim, is considered to be an implied admission as prior art. 
MPEP 2129 (III) states: “Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982) (holding preamble of Jepson-type claim to be admitted prior art where applicant’s specification credited another as the inventor of the subject matter of the preamble). However, this implication may be overcome where applicant gives another credible reason for drafting the claim in Jepson format. In re Ehrreich, 590 F.2d 902, 909-910, 200 USPQ 504, 510 (CCPA 1979) (holding preamble not to be admitted prior art where applicant explained that the Jepson format was used to avoid a double patenting rejection in a co-pending application and the examiner cited no art showing the subject matter of the preamble). Moreover, where the preamble of a Jepson claim describes applicant’s own work, such may not be used against the claims. Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984); Ehrreich, 590 F.2d at 909-910, 200 USPQ at 510.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 4 has been amended to depend from claim 12; however, claim 4, also, claims synthetic mica flakes, natural mica flakes, glass flakes, and SiO2 flakes, which are listed in the independent claim 12.  Thus, claim 4 broadens the scope of claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7, 9-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0107379 to Hamm et al. in view of U.S. Patent Application Publication No. 2006/0078712 to Thierauf et al.
	
	Due to the fact that claim 12 has been amended to be the independent claim, the claim rejections are presented in the order of 12-16, 18, 3-7, and 9-11.

	With respect to claim 12, Hamm et al., drawn to a mixture comprising pearlescent pigment, for coating ceramics to form ceramic glaze (Abstract, [0001], [0035], [0083]-[0084]), disclose pearlescent pigments based on flake-form substrates of materials such as Al2O3, SiC, BN, graphite, Fe2O3 and more ([0047]-[0048], [0053]) having one or more coatings thereon of metal oxides, metal oxide hydrates, metal silicates, metal suboxides, metal fluorides, metal nitrides, metal oxynitrides, metals or mixtures thereof ([0064]-[0076]). The disclosed mixture of Hamm et al. is taken to render the claimed “ceramic color” obvious. 
	However, Hamm et al. do not expressly and/or literally disclose the use of a polymer comprising silicon, in the mixture, i.e. ceramic color, used in coating ceramics.

	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hamm et al. with the teachings of Thierauf et al. in order to incorporate the use of polymer comprising silicon such as polysiloxane in the coating mixture of Hamm et al. motivated by the fact that the use of polysiloxane, i.e. a polymer comprising silicon, has been known in the art of coating ceramic bodies, and it has been done with the aim of making them hydrophobized so to impart a self-cleaning capability onto the surface of the ceramic body upon being spaying with water as that taught by Thierauf et al. It should be noted that the coating composition in Thierauf et al., which comprises polysiloxane, is used to coat ceramic materials such as tiles; thus, it is drawn to the same filed of art and endeavor as that of Hamm et al.

	With respect to claim 13, the combination of Hamm et al. in view of Thierauf et al. renders claim 13 obvious; this is because the amount of the pigment used in the ceramic coating composition would, at least, inevitably depends on the intensity of the color expected from the final ceramic coating or glaze. Additionally, the amount of polysiloxane used as the hydrophobizing agent in the ceramic coating material is expected to, also, depend on the end use application of coated or glazed ceramic and In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	Therefore, obtaining an optimum amount of pigment in the ceramic coating composition to be at least 0.1 wt% based on the silicon containing polymer, i.e. polysiloxane, is expected to be obvious and well within the scope of a skilled artisan depending on the end use application and the expected effects from the end use product, and further motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 14, as noted above, the combination of references, in particular, Thierauf et al. disclose the use of polysiloxane in a ceramic coating material with the aim of imparting hydrophobicity to the surface of said ceramic body.
	
	With respect to claim 15, the combination of references renders this claim obvious, in particular, Hamm et al. disclose the use of their ceramic coating composition for ceramic glazes on fired or unfired bricks, floor, and wall tiles for indoor or outdoor use, sanitary ceramics, porcelain, earthenware and ceramicware (Hamm et al. [0083]-[0084] and [0097]).
Nevertheless, as noted above, under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claim 15 is considered rejected. 

	With respect to claim 16, as noted above, the combination of references renders this claim obvious, in particular, Hamm et al. disclose the use of their ceramic coating composition for ceramic glazes on fired or unfired bricks, floor, and wall tiles for indoor or outdoor use, sanitary ceramics, porcelain, earthenware and ceramicware (Hamm et al. [0083]-[0084] and [0097]). Additionally, it should be noted that Hamm et al. disclose that their coating facilitate color effects based on viewing angle, i.e. decoration effect (Hamm et al. [0083] and claims 14 and 18).


	With respect to claim 18, as noted above, the combination of references renders this claim obvious, in particular, Hamm et al. disclose the use of their ceramic coating composition for ceramic glazes on fired or unfired bricks, floor, and wall tiles for indoor or outdoor use, sanitary ceramics, porcelain, earthenware and ceramicware (Hamm et al. [0083]-[0084] and [0097]).
Nevertheless, as noted above, under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claim 18 is considered rejected. 

	With respect to claim 3, the combination of Hamm et al. in view of Thierauf et al. renders claim 13 obvious; this is because the amount of the pigment used in the ceramic coating composition would, at least, inevitably depends on the intensity of the color expected from the final ceramic coating or glaze. Additionally, the amount of polysiloxane used as the hydrophobizing agent in the ceramic coating material is expected to, also, depend on the end use application of coated or glazed ceramic and the level of hydrophobicity expected from the ceramic coating composition. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
	Therefore, obtaining an optimum amount of pigment in the ceramic coating composition to be at least 0.1 wt% based on the silicon containing polymer, i.e. polysiloxane, is expected to be obvious and well within the scope of a skilled artisan depending on the end use application and the expected effects from the end use product, and further motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claims 4 and 5, Hamm et al., drawn to a mixture comprising pearlescent pigment, for coating ceramics to form ceramic glaze (Abstract, [0001], [0035], [0083]-[0084]), disclose pearlescent pigments based on flake-form substrates of materials such as Al2O3, SiC, BN, graphite, Fe2O3 and more ([0047]-[0048], [0053]) having one or more coatings thereon of metal oxides, metal oxide hydrates, metal silicates, metal suboxides, metal fluorides, metal nitrides, metal oxynitrides, metals or mixtures thereof ([0064]-[0076]).

	With respect to claim 6, Hamm et al. disclose applying one or more layers, onto the flake-form substrate, wherein one or more layers comprises TiO2, Fe2O3, ZrO2, SnO2, TiO2/Fe2O3, Cr2O3, and many more materials (Hamm et al. [0071]-[0074]).

	With respect to claim 7, Hamm et al. disclose that the flake-form substrates have a thickness of 0.05-5 microns (Hamm et al. [0050]).

	With respect to claim 9, Hamm et al. disclose printing oil in the mixture used in coating ceramics (Hamm et al. [0093]).

	With respect to claim 10, Hamm et al. renders most, if not almost all, of the exemplary coated pigments of claim 10 obvious (see Hamm et al. [0071]) such as substrate flake+TiO2, and many more.

With respect to claim 11, Hamm et al., drawn to a mixture comprising pearlescent pigment, for coating ceramics to form ceramic glaze (Abstract, [0001], [0035], [0083]-[0084]), disclose pearlescent pigments based on flake-form substrates of materials such as Al2O3, SiC, BN, graphite, Fe2O3 and more ([0047]-[0048], [0053]) having one or more coatings thereon of metal oxides, metal oxide hydrates, metal silicates, metal suboxides, metal fluorides, metal nitrides, metal oxynitrides, metals or mixtures thereof ([0064]-[0076]). Hamm et al. disclose that the flake-form substrate can have a first low-refractive index layer, i.e. LRL, comprising Al2O3, SiO2, ZrSiO4 and more and can be selected from a group such as substrate flake + LRL + TiO2, and many more (see Hamm et al. [0074]).

Claims 3-4 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0037563 to Bockmeyer et al. 
	
	Due to the fact that claim 12 has been amended to be the independent claim, the claim rejections are presented in the order of 12-16, 18, 3-7, and 9-11.

	With respect to claim 12, Bockmeyer et al. disclose a coating composition used in substrates such as ceramics (abstract, [0002], and [0015]), wherein said coating composition comprises effect pigments based on flake-form substrates such as mica, aluminum oxide or glass which are coated with a multilayer interference coating ([0023], [0046], and [0095]). Additionally, Bockmeyer et al. disclose that their coating composition would include polysiloxane ([0104], also see [0054]-[0073] and [0103]).  

	With respect to claim 13, Bockmeyer et al. disclose that, in a dried state, the coating composition comprises from 32 to 59 mass% of pigments and 22-38 mass% of sol-gel hydrolysate ([0043]-[0046]) wherein the sol-gel hydrolysate starts with a precursor ([0054]-[0073]). It should also be noted that Bockmeyer et al. disclose the use of polysiloxane, as an additive, in an amount of up to 5 mass% ([01034]-[0104]). Either way, these disclosures render the claimed content of “at least 0.1% by weight” for the pigment based on the silicon comprising polymer (i.e. polysiloxane or the sol-gel hydrolysate) obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 14, Bockmeyer et al. disclose the use of polysiloxane ([0104]); however, the reference is open to the use of other alkoxysilanes which have gone through hydrolyzation and condensation (see [0054]-[0073]).

	With respect to claims 15 and 16, Bockmeyer et al. disclose the use of their coating compositions on ceramic substrates such as cooktops, kitchen appliances, furnace, and fireplace viewing windows ([0002] and [0015]). The at least furnace and fireplace windows are taken to read on a glass surface which is of decorative element. 
Nevertheless, as noted above, under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claims 15 and 16 are considered rejected. 

With respect to claim 3, Bockmeyer et al. disclose that, in a dried state, the coating composition comprises from 32 to 59 mass% of pigments and 22-38 mass% of sol-gel hydrolysate ([0043]-[0046]) wherein the sol-gel hydrolysate starts with a precursor ([0054]-[0073]). This disclosure render the claimed content of “at least 0.1% by weight” for the pigment based on the silicon comprising polymer (i.e. polysiloxane or the sol-gel hydrolysate) obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 4, as detailed out above, Bockmeyer et al. disclose a coating composition used in substrates such as ceramics (abstract, [0002], and [0015]), wherein said coating composition comprises effect pigments based on flake-form substrates such as mica, aluminum oxide or glass which are coated with a multilayer interference coating ([0023], [0046], and [0095]).

Claims 5-7, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockmeyer et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2017/0107379 to Hamm et al.

With respect to claim 5, as detailed out above, Bockmeyer et al. disclose a coating compositions on substrates such as ceramics or white goods (Bockmeyer et al. abstract, [0002], [0015]-[0016], [0112], and [0123]) comprising polysiloxane and effect multilayered pigments based on flake-form substrates such as mica and aluminum oxide (Bockmeyer et al. [0046], [0054]-[0073], [0095], and [01034]-[0104]). 
Although Bockmeyer et al. disclose that their effect pigment comprises flake-form substrates having multilayer interference coating, Bockmeyer et al. do not expressly and/or literally disclose that said multilayer coating comprises material such as metal oxide(s), metal sulfides, rare-earth metal oxides and/or metal(s) or mixtures thereof.
Hamm et al., drawn to mixtures and compositions for ceramic glazes, disclose that their mixture/composition comprises pearlescent pigments based on flake-form substrates such as mica, aluminum oxide, and many more having multilayer coatings of high- and low-refractive index materials (Hamm et al. abstract, [0001], [0020], [0035], [0046]-[0056], [0064]-[0075]). In fact, Hamm et al. specifically disclose that the one or more coatings comprise metal oxides, metal oxide hydrates, metal silicates, metal suboxides, metals, metal fluorides, metal nitrides, metal oxynitrides or mixtures of these materials (Hamm et al. [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified 

With respect to claim 6, as detailed out above, Bockmeyer et al. disclose a coating compositions on substrates such as ceramics or white goods (Bockmeyer et al. abstract, [0002], [0015]-[0016], [0112], and [0123]) comprising polysiloxane and effect multilayered pigments based on flake-form substrates such as mica and aluminum oxide (Bockmeyer et al. [0046], [0054]-[0073], [0095], and [01034]-[0104]). 
Although Bockmeyer et al. disclose that their effect pigment comprises flake-form substrates having multilayer interference coating, Bockmeyer et al. do not expressly and/or literally disclose that said multilayer coating comprises one or more layers of materials such as TiO2, Fe2O3, ZrO2, SnO2, TiO2/Fe2O3, Fe2TiO5, FeTiO3, FeOOH, Fe3O4, Cr2O3, and TiOx, where x=1.50-1.95.
Hamm et al., drawn to mixtures and compositions for ceramic glazes, disclose that their mixture/composition comprises pearlescent pigments based on flake-form 2, Fe2O3, ZrO2, SnO2, TiO2/Fe2O3, Fe2TiO5, FeTiO3, Fe3O4, Cr2O3, and TiOx, where x=1.50-1.95, and more, as one or more coatings (Hamm et al. [0065]-[0075]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Bockmeyer et al. to specifically utilize the materials such as TiO2, Fe2O3, ZrO2, SnO2, TiO2/Fe2O3, Fe2TiO5, FeTiO3, Fe3O4, Cr2O3, and TiOx, where x=1.50-1.95, and more, as one or more coatings onto the flake- form substrate as that taught and shown by Hamm et al. motivated by the fact that both references are drawn to the mixtures or coatings used on ceramic substrates, and the fact that Bockmeyer et al. disclose the use of “effect” pigment of multilayer structure, and although said reference does not specify the material of said multilayer structure, Hamm et al. clearly render it obvious that such multilayer structure can comprises metal oxides and metal suboxides. In short, Hamm et al. can also be taken as an evidence rendering it obvious that the use of multilayer effect or pearlescent pigment having metal oxides and metal suboxides in their layers has been known in the field of coating compositions onto ceramics. 

With respect to claim 7, as detailed out above, Bockmeyer et al. disclose a coating compositions on substrates such as ceramics or white goods (Bockmeyer et al. abstract, [0002], [0015]-[0016], [0112], and [0123]) comprising polysiloxane and effect 
Although Bockmeyer et al. disclose that their effect pigment comprises flake-form substrates having multilayer interference coating, Bockmeyer et al. do not expressly and/or literally disclose the thickness of said flake-form substrates. 
Hamm et al., drawn to mixtures and compositions for ceramic glazes, disclose that their mixture/composition comprises pearlescent pigments based on flake-form substrates such as mica, aluminum oxide, and many more having multilayer coatings of high- and low-refractive index materials (Hamm et al. abstract, [0001], [0020], [0035], [0046]-[0056], [0064]-[0075]). In fact, Hamm et al. specifically disclose a thickness of 0.05-5 microns for the flake-form substrate (Hamm et al. [0050]). This thickness fully reads on the claimed thickness. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Bockmeyer et al. to have utilized a flake-form substrate of a thickness of 0.5-5 microns as that taught by Hamm et al. motivated by the fact that both references are drawn to the mixtures or coatings used on ceramic substrates, and the fact that Bockmeyer et al. disclose the use of “effect” pigment of multilayer structure based on flake-form substrates, and although said reference does not specify the thickness of said substrates, Hamm et al. clearly render it obvious that such multilayer structure pigments, used in their coating compositions, are based on flake-form substrates of materials such as mica, aluminum oxide and/or glass which are disclosed in Bockmeyer et al. as well. In short, Hamm et al. can also be taken as an evidence rendering it 

With respect to claim 9, as detailed out above, Bockmeyer et al. disclose a coating compositions on substrates such as ceramics or white goods (Bockmeyer et al. abstract, [0002], [0015]-[0016], [0112], and [0123]) comprising polysiloxane and effect multilayered pigments based on flake-form substrates such as mica and aluminum oxide (Bockmeyer et al. [0046], [0054]-[0073], [0095], and [01034]-[0104]). 
Bockmeyer et al. disclose that their coating composition should be processible using screen printing (Bockmeyer et al. [0019]); however, despite this disclosure in Bockmeyer et al., said reference falls short in expressly disclosing a “printing oil”. Nevertheless, Bockmeyer et al. is open to the use of additives (Bockmeyer et al. [0102]-[0103]).  
Hamm et al., drawn to mixtures and compositions for ceramic glazes, disclose that their mixture/composition comprises pearlescent pigments based on flake-form substrates having multilayer coatings of high- and low-refractive index materials (Hamm et al. abstract, [0001], [0020], [0035], [0046]-[0056], [0064]-[0075]). In fact, Hamm et al. specifically disclose the use of screen printing oils (Hamm et al. [0091]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Bockmeyer et al. to have utilized a printing oil, in their coating compositions, as that taught Hamm et al. motivated by the fact that Bockmeyer et al. recognize the use of 

With respect to claims 10 and 11, as detailed out above, Bockmeyer et al. disclose a coating compositions on substrates such as ceramics or white goods (Bockmeyer et al. abstract, [0002], [0015]-[0016], [0112], and [0123]) comprising polysiloxane and effect multilayered pigments based on flake-form substrates such as mica and aluminum oxide (Bockmeyer et al. [0046], [0054]-[0073], [0095], and [01034]-[0104]). 
Although Bockmeyer et al. disclose that their effect pigment comprises flake-form substrates having multilayer interference coating, Bockmeyer et al. do not expressly and/or literally disclose that said multilayer coating comprises one or more layers of metal oxides or metal suboxides such as TiO2, Fe2O3, ZrO2, SnO2, TiO2/Fe2O3, Fe2TiO5, FeTiO3, FeOOH, Fe3O4, Cr2O3, and TiOx, where x=1.50-1.95, and many more.
Hamm et al., drawn to mixtures and compositions for ceramic glazes, disclose that their mixture/composition comprises pearlescent pigments based on flake-form substrates such as mica, aluminum oxide, and many more having multilayer coatings of high- and low-refractive index materials (Hamm et al. abstract, [0001], [0020], [0035], [0046]-[0056], [0064]-[0075]). In fact, Hamm et al. specifically disclose a plurality of different layered or multilayered coatings onto substrates as shown and disclosed in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Bockmeyer et al. to include the layered pigments of Hamm et al. as disclosed in paragraphs [0071] to [0074] of Hamm et al. as the multilayered effect pigment of Bockmeyer et al. motivated by the fact that both references are drawn to coating mixtures for ceramic substrates, and Bockmeyer et al. recognize the use of effect pigment based on multilayer coatings. Hamm et al. simply disclose the fact that it has been known to use many, if not all, of the claimed layered effect pigments of claims 10 and 11 in coating compositions for ceramic substrates. 

With respect to claim 18, as noted above, Bockmeyer et al. disclose the use of their coating compositions, which comprises polysiloxane and effect multilayer pigments on flake-form substrates of materials such as mica, aluminum oxide and/or glass, on ceramic substrates such as cooktops, kitchen appliances, furnace, and fireplace viewing windows (see Bockmeyer et al. [0002] and [0015]) as well as white goods (Bockmeyer et al. [0123]). 
Although Bockmeyer et al. may not literally and/or expressly disclose forming a glaze onto said ceramic substrates, and thus forming a glazed article, nevertheless, applying coating compositions intended for ceramic substrates onto a ceramic body could also involve firing said coating to form a glaze, as that known in the art and shown and taught by Hamm et al. which is drawn to a coating composition intended for ceramic 
Nevertheless, as noted above, under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claim 18 is considered rejected. 

Claims 3-7, 9-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0107379 to Hamm et al. in view of U.S. Patent Application Publication No. 2015/0037563 to Bockmeyer et al.

With respect to claim 12, Hamm et al. disclose a coating material/composition for ceramic substrates comprising effect pigment based on flake-form substrates of materials such as Al2O3, SiO2, synthetic or natural mica, SiC, B4C, graphite and more, wherein the substrates are coated with one or more layers (Hamm et al. abstract, [0001], [0020], [0035], and [0046]-[0056]). 

	Bockmeyer et al. drawn to coating compositions for substrates such as ceramics (Bockmeyer et al. abstract, [0015]-[0016]) wherein pigments based on flaky substrates of materials such as mica, aluminum and/or glass have multilayer coating (Bockmeyer et al. [0095])is also utilized. Additionally, Bockmeyer et al. disclose the use of additives such as polysiloxane, in an amount of up to 5 mass%, with the aim of avoiding defects and unevenness of the coated layer, segregation effects, bubbles, and/or foaming (Bockmeyer et al. [0102]-[0104]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hamm et al. in order to incorporate a polymer containing silicon such as polysiloxane as that taught by Bockmeyer et al. in the coating material/composition of Hamm et al. motivated by the fact that polysiloxane prevents defects and unevenness of the coated layer, segregation effects, bubbles, and/or foaming as those taught by Bockmeyer et al. 
	Thus, the combination of polysiloxane into the coating material of Hamm et al. is well within the scope of a skilled artisan. 

	With respect to claim 13, the combination of Hamm et al. in view of Bockmeyer et al. is taken to render the addition of polysiloxane into the coating material/composition of Hamm et al. obvious as detailed out above in the rejection of claim 12. Bockmeyer et al. disclose the use of an amount of up to 5 mass% of polysiloxane (Bockmeyer et al. [0103]) in coating compositions used onto substrates such as ceramics; Bockmeyer et 
	Assuming arguendo, it is to be noted that the concentration of the pigment in the coating composition of Hamm et al. based on the amount of a silicon containing polymer, such as polysiloxane, which was rendered obvious to be added to the coating material/composition of Hamm et al., is expected to depend on, at least, the properties such as color and color intensity expected from the final coated layer, and thus depends on the end use application. It should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
	Thus, obtaining the optimum amount for the pigment based on the silicon containing polymer in the combination of Hamm et al. view of Bockmeyer et al. is achieved through routine experimentation depending on the end use application; MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	With respect to claim 14, the combination of references renders the use of polysiloxane obvious. 

	With respect to claim 15, the combination of references renders claim 15 obvious; this is because Hamm et al. disclose fired or unfired bricks, floors and wall tiles for indoor and outdoor use, sanitary ceramics, such as bathtubs, washbasins and toilet pans, porcelain crockery, earthenware and ceramicware (Hamm et al. [0083]-[0084]) with the coating composition, and it was rendered obvious above that the modification of the coating material/composition of Hamm et al. with polysiloxane of Bockmeyer et al. is well within the scope of a skilled artisan. 
Nevertheless, as noted above, under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claim 15 is considered rejected. 

	With respect to claim 16, as noted above, Hamm et al. disclose fired or unfired bricks, floors and wall tiles for indoor and outdoor use, sanitary ceramics, such as bathtubs, washbasins and toilet pans, porcelain crockery, earthenware and ceramicware (Hamm et al. [0083]-[0084]) with the coating composition, and it was rendered obvious above that the modification of the coating material/composition of 
Nevertheless, as noted above, under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claim 16 is considered rejected. 

	With respect to claim 18, as noted above, Hamm et al. disclose fired or unfired bricks, floors and wall tiles for indoor and outdoor use, sanitary ceramics, such as bathtubs, washbasins and toilet pans, porcelain crockery, earthenware and ceramicware (Hamm et al. [0083]-[0084]) with the coating composition, and it was rendered obvious above that the modification of the coating material/composition of Hamm et al. with polysiloxane of Bockmeyer et al. is well within the scope of a skilled artisan. At least, the disclosure on ceramic glaze (Hamm et al. abstract) and the particular embodiment which describes the glazing of tiles (Hamm et al. [0096]-[0100]) are taken to render the claimed “glazed article” obvious. 
Nevertheless, as noted above under “Claim Interpretation”, the language prior to “the improvement” is considered admitted prior art, and with the combination of references rendering the claimed ceramic color obvious, claim 18 is considered rejected. 

With respect to claim 3, the combination of Hamm et al. in view of Bockmeyer et al. is taken to render the addition of polysiloxane into the coating material/composition of Hamm et al. obvious as detailed out above in the rejection of claim 12. Bockmeyer et al. disclose the use of an amount of up to 5 mass% of polysiloxane (Bockmeyer et al. [0103]) in coating compositions used onto substrates such as ceramics; Bockmeyer et al., also, disclose the presence of 32-59 wt% of pigment in their coated layer (Bockmeyer et al. [0046]). Based on these disclosures, the use of “at least 0.1% by weight” of pigment based on the silicon containing polymer is rendered obvious due to the fact that the disclosed amounts for pigment and polysiloxane in Bockmeyer et al. disclose an amount that falls within the claimed range, if not being substantially overlapping. 
	Assuming arguendo, it is to be noted that the concentration of the pigment in the coating composition of Hamm et al. based on the amount of a silicon containing polymer, such as polysiloxane, which was rendered obvious to be added to the coating material/composition of Hamm et al., is expected to depend on, at least, the properties such as color and color intensity expected from the final coated layer, and thus depends on the end use application. It should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
	Thus, obtaining the optimum amount for the pigment based on the silicon containing polymer in the combination of Hamm et al. view of Bockmeyer et al. is achieved through routine experimentation depending on the end use application; MPEP 2144.05 states “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	With respect to claim 4, Hamm et al. disclose a coating material/composition for ceramic substrates comprising effect pigment based on flake-form substrates of materials such as Al2O3, SiO2, synthetic or natural mica, SiC, B4C, graphite and more, wherein the substrates are coated with one or more layers (Hamm et al. abstract, [0001], [0020], [0035], and [0046]-[0056]). 

	With respect to claim 5, as noted above, Hamm et al. disclose a coating material/composition for ceramic substrates comprising effect pigment based on flake-form substrates of materials such as Al2O3, SiO2, synthetic or natural mica, SiC, B4C, graphite and more, wherein the substrates are coated with one or more layers (Hamm et al. abstract, [0001], [0020], [0035], and [0046]-[0056]). Hamm et al. disclose that the one or more layers comprise metal oxides, metal oxide hydrates, metal silicates, metal suboxides, metals, metal fluorides, metal nitrides, metal oxynitrides, or mixtures of these materials (Hamm et al. [0064]).

	With respect to claim 6, Hamm et al. disclose that the materials of the one or more layers covering the flake-form substrate of the effect pigment are TiO2, titanium suboxides, Fe2O3, SnO2, ZnO, ZrO2, TiO2/Fe2O3 mixed layer, and many more (Hamm et al. [0065]-[0074]).

	With respect to claim 7, Hamm et al. disclose that the flake-form substrates have thickness of 0.05-5 microns (Hamm et al. [0050]).

	With respect to claim 9, Hamm et al. the use of printing oil in the coating material/composition used on ceramic substrates (Hamm et la. [0093]).

	With respect to claim 10, Hamm et al., in paragraph [0071], disclose a plurality of examples of coated substrates such as substrate flake+TiO2 and many more which would read on claim 10.  

	With respect to claim 11, Hamm et al., in paragraph [0074], disclose a plurality of examples of coated substrates which would read on claim 11 such as substrate flake+LRL+TiO2 and many more, where LRL means “low refractive index layer”. Additionally, Hamm et al. disclose other low refractive index layer materials such as Al2O3, SiO2, ZrSiO4, fused mulita 2Al2O3xSiO2, and many more (Hamm et al. [0073]-[0074]).


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.